DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  The prosecution was reopened based on the IDS filed 1/21/22. That IDS was accepted and entered into the file on 2/1/22.

Allowable Subject Matter
Claims 1-6, 8-14, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the previously entered reasons for allowance on 6/11/21:
The prior art, specifically Honmura (US 2015/0077929), teaches nearly all of the claim limitations, including: a metallic sheet (11 or 12) for a vapor chamber (1) including a sealed space (Para. [0109]) in which a working fluid is enclosed (such as water; Para. [0109]), the sealed space including a vapor flow path portion (20) through which a vapor of the working fluid passes and a liquid flow path portion (22) through which the working fluid in liquid form passes, the metallic sheet (11 or 12) comprising: a first surface (e.g. facing side of Fig. 2B) and a second surface opposite to the first (back-side of Fig. 2B), wherein the liquid flow path portion (22) is provided on the first surface, the liquid flow path portion includes first, second and third main flow grooves (e.g. Fig. 4A; portions 26 extending in parallel up-down) each of which extends in a first direction (Fig. 4A; up-down), first and second convex arrays (made of arrays of 27 which divide the flow paths) having communicating grooves (e.g. 26a) 
However, Honmura does not teach or fairly suggest that an intersection in a second main flow groove allows for a first communicating groove to face a second convex portion. In order for this to be the case, the communicating grooves would have to be staggered from column to column in Fig. 4a of Honmura, rather than aligned consistently in left-right rows.
Such a staggered alignment of communicating grooves has been taught before by Huang (US 2017/0023308), see Fig. 4b, however Huang only teaches the use of this staggered arrangement in the vapor portions of this device and not in the liquid portions. In the liquid portions, his structures closely mirror those of Honmura.
With specific regard to the prior art contained in the most recently filed IDS, co-filed after the RCE pursuant to the QPIDS process:
Yang (US 2010/0018676) does teach a metallic sheet including a sealed space for a working fluid having a liquid flow path portion (see Fig. 11) which includes the first and second main flow grooves having intersections  and communicating grooves are recited in the independent claims. However, the device of Yang is not a vapor chamber but rather operates as a single phase, actively pumped, liquid cold-plate. In the prior art such as Honmura, the relevant surface features of the metallic sheet serve the purpose of capillary pumping of the fluid in liquid phase. In contrast, the surface features of Yang form the staggered array (i.e. the claimed communicating grooves) in order to create turbulence in the actively pumped liquid phase fluid.
It does not appear that a rearrangement of the features of Honmura based on the teachings of Yang could be motivated by anything other than hindsight as the features serve different purposes in their different contexts. It is not clear that the introduction of turbulence, as taught by Yang, to a liquid flow which, in the context of a vapor chamber such as Honmura, does not occur in a thermal transfer region would be at all beneficial. Furthermore, it is not clear that the arrangement of the communicating grooves taught by Yang would function properly or beneficially in a system, such as a vapor chamber like Honmura or that claimed, which is not actively pumped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/Primary Examiner, Art Unit 3763